                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                          DOCKET NO. 3:19-cv-00366-FDW-DSC


 MAURICIA HARRINGTON-WALL,              )
                                        )
      Plaintiff,                        )
 v.                                     )
                                        )
 CITY OF MONROE, NC, and MARTEL )                                       ORDER
 HARRISON, individually and officially, )
                                        )
      Defendants.                       )
                                        )


       THIS MATTER is before the Court on Defendants’ Motion for Summary Judgment (Doc.

No. 8), which has been fully briefed by the parties (Docs. Nos. 9, 11, 13), as well as Plaintiff’s

Motion for Judicial Notice (Doc. No. 14), also fully briefed by the parties (Docs. Nos. 15, 17, 18).

In addition to the written pleadings, the Court heard oral argument on the pending motions on

Monday, June 8, 2020, and subsequently took this matter under advisement. For the reasons set

forth below, the Court GRANTS both Plaintiff’s Motion for Judicial Notice (Doc. No. 14) and

Defendants’ Motion for Summary Judgment (Doc. No. 8).

                                  I.      BACKGROUND

       Plaintiff’s Complaint asserts multiple causes of action against Defendants City of Monroe

and Martel Harrison, a former police officer with the Monroe Police Department. These claims

all arise out of Plaintiff’s arrest for the theft of items from a hospital employee’s purse and the

subsequent use of the victim’s credit card. Plaintiff’s Complaint asserts claims for malicious

prosecution by Harrison, unlawful seizure and prosecution in violation of the Fourth Amendment

by Harrison, and negligence by both Defendants. (Doc. No. 1-1.) Both Defendants have moved

for summary judgment on all claims against them. (Doc. No. 8.) The Court notes at the outset

                                                 1

     Case 3:19-cv-00366-FDW-DSC Document 22 Filed 10/20/20 Page 1 of 19
that the parties mostly agree on the facts of this case. Where disputes exist, the Court construes

the evidence in the light most favorable to Plaintiff. Tolan v. Cotton, 572 U.S. 650, 657, 134 S.

Ct. 1861, 1866, 188 L. Ed. 2d 895 (2014) (recognizing “a court must view the evidence in the light

most favorable to the opposing party”) (quotation and citation omitted).

         On December 23, 2016, Anita Byrum, an employee with Atrium Health Union (“Hospital”)

called 911 to report that sometime that morning,1 someone stole her wallet and mobile phone out

of the employee break room in the surgery section of the Hospital. Around noon, Defendant

Harrison responded on behalf of the Monroe Police Department. Harrison had been an officer for

approximately 10 months and had not previously led an investigation. Upon arrival at the Hospital,

Harrison spoke with Byrum, and while they were talking, Byrum received notification that her

credit card had just been used at a nearby Target store. Harrison also spoke with the Hospital’s

security officer and was unable to obtain any surveillance footage from the break room.

         In response, Harrison drove to the Target and had loss prevention staff pull security camera

footage of the suspect. The footage showed a woman who was linked to the purchase wearing a

solid-colored top and glasses, pushing a shopping cart out of the store to a white SUV, and leaving

in a white SUV. The security footage did not reveal the SUV’s license plate. Harrison obtained a

“grainy” still shot photograph from the security camera footage showing the front of the suspect

as she left the store. He returned to the Hospital, met individually with three employees, and

showed them each the photograph from the Target surveillance video. Harrison documented what



1
 The Court acknowledges a discrepancy in the evidence as to the correct time of the alleged incident, whereby
Harrison’s incident report indicates the theft took place between “1030 a.m. and 11:30 p.m.” (which Defendants
have consistently maintained is a typographical error that should read “10:30 a.m. to 11:30 a.m.”), while Harrison’s
body cam recording indicated Byrum stated the incident occurred between 11 a.m. and 11:40 a.m. Compare Docs.
Nos. 11-3, pp.2, 40, with Doc. No. 8-1, p. 1. For purposes of this Order, the Court finds that based on the full record
before the Court, no reasonable juror could conclude the incident took place anytime other than the morning and
noon hour. In so ruling, the Court does not consider credibility or weigh the evidence in concluding that no question
of fact exists as to whether the incident occurred sometime in the morning and noon hours of December 23, 2016.

                                                          2

      Case 3:19-cv-00366-FDW-DSC Document 22 Filed 10/20/20 Page 2 of 19
they told him in the Incident Report he prepared. One employee said the image was “Moe,” who

was a former hospital employee. Another employee also identified the person in the picture as

“Moe.” A third employee, a former coworker of “Moe,” stated the person in the picture was Ms.

Mauricia “Moe” Harrington and showed Harrison a picture from Ms. Harrington’s Facebook

profile. In his Incident Report, Harrison indicated he believed the glasses worn in the Facebook

profile picture matched the glasses the suspect wore at Target. Before leaving the Hospital,

Harrison asked the first employee what kind of vehicle “Moe” drove, and the employee indicated

a white SUV. The employee also indicated Plaintiff had been at the hospital the prior week visiting

former co-workers. Harrison did not share the Facebook profile picture with anyone at Target,

and he did not contact the Hospital’s human resources department to assess the accuracy of the

employees’ identification of Plaintiff as a suspect or former employee.

       The following day, Harrison called Plaintiff and explained he wanted to interview her in

connection with the larceny. Plaintiff voluntarily arrived at the Monroe Police Department for an

interview. Plaintiff explained that on the day of the larceny, she was wearing blue jean leggings,

tennis shoes, a grey cap, and a white Dallas Cowboys shirt, which was different than the clothing

in the Target security footage. Plaintiff also explained she had driven a wheelchair-bound friend

in her gold Toyota Camry to a Bojangles at 9 a.m. so he could have breakfast with his adult

children. Plaintiff said she left her friend at Bojangles and drove to purchase gas at a nearby BP

gas station. She then returned to Bojangles to drop off a cup the friend had left in her car and

afterwards drove to two separate addressees where she believed an Army Surplus Store was

located. Plaintiff stated that upon learning no such store was open at those locations, she drove to

a Rainbow clothing store on Independence Boulevard in Charlotte. Plaintiff told Harrison that

while she was shopping at the Rainbow store, her friend contacted her to say he was ready to be



                                                 3

     Case 3:19-cv-00366-FDW-DSC Document 22 Filed 10/20/20 Page 3 of 19
picked up from Bojangles. Plaintiff explained she purchased merchandise at Rainbow and

returned to Bojangles. Once back at Bojangles, Plaintiff purchased food through the drive thru,

picked up her friend, and returned to her house, where she stated she remained the rest of the day.

       During this interview, Plaintiff provided Harrison with two receipts: one from BP,

timestamped on December 23, 2016, at 9:08 a.m.; and the second from Rainbow, timestamped on

December 23, 2016, at 10:28 a.m. Plaintiff also showed Harrison her cell phone’s GPS, which

stored the Army Surplus Stores’ addresses and evidence that her friend had contacted her for

pickup from Bojangles. Plaintiff also provided her friend’s contact information to Harrison.

       Harrison continued his investigation. The Hospital was unable to retrieve video footage of

the Hospital entrance or hallways around the time of the theft. Harrison visited the Bojangles

identified by Plaintiff, where an employee replayed the video footage of the drive-through lane

around 11 a.m. on December 23. Harrison watched almost an hour of footage and observed a

white SUV in the drive-through that Harrison concluded looked like the SUV captured on the

Target surveillance. The Bojangles camera footage did not show a visible license plate.

       As part of his investigation, Harrison did not interview any Bojangles employees to see if

they recognized Plaintiff, a gold Camry from that day, the suspect in Target’s grainy surveillance

images, or the woman in the Facebook picture. Harrison did not visit the BP or Rainbow, the

stores where Plaintiff had produced receipts from her visits on the day of the larceny. Despite

receiving the contact information from Plaintiff during her interview, Harrison did not contact

Plaintiff’s friend with whom she asserted she had been with on the day of the larceny.

       On December 29, 2016, Harrison appeared before a Union County Magistrate to present

his investigation in a probable cause hearing for the issuance of arrest warrants for Plaintiff.

Harrison testified under oath, and while the record is unclear as to what “exactly” he told the



                                                4

     Case 3:19-cv-00366-FDW-DSC Document 22 Filed 10/20/20 Page 4 of 19
magistrate, Harrison testified in his deposition that he told them “what he had” learned from his

investigation, although he is unsure as to whether he also testified to Plaintiff’s statements as to

her whereabouts on the morning of December 23, 2016, or whether he provided Plaintiff’s receipts

from BP or Rainbow to the magistrate. (Doc. No. 11-3, p. 48; but see Doc. No. 8-1, p. 4 (“Although

I did not consider the friend [Plaintiff] told me about to be an alibi witness—given how she could

have still committed the theft after picking him up at Bojangles—I shared with Magistrate Truslow

what [Plaintiff] told me about taking the friend to and from Bojangles.”)). The magistrate asked a

few questions and issued arrest warrants charging Plaintiff with the larceny and fraudulent

purchases made at Target with the stolen credit card. After providing this testimony to the

magistrate and obtaining the arrest warrant, Harrison prepared a Felony Case Summary to be used

by the prosecutor. Harrison did not serve the warrants, testify before the grand jury, or have any

further involvement in the case or with Plaintiff. He resigned from the Monroe Police Department

in July 2017 to accept a position with the District of Columbia Housing Authority Office of Public

Safety.

          Plaintiff was arrested on December 30, 2016, and after she bailed out of jail, she visited

the Monroe Police Department to speak to Harrison’s supervisors. Plaintiff contends she restated

her alibi, maintained her innocence, and explained she was being wrongly accused. Plaintiff’s

affidavit submitted in opposition to the motion at bar indicates Harrison’s supervisors took no

action and instead informed her that the charges would have to be resolved through the court

system. (Doc. No. 11-4, p. 4).

          A grand jury indicted Plaintiff in February 2017 on the counts that formed the basis for the

arrest warrants. Plaintiff refused a plea deal, asserting her innocence. In December 2017, the

Union County District Attorney dismissed all the indictments, noting “Defendant has provided an



                                                   5

     Case 3:19-cv-00366-FDW-DSC Document 22 Filed 10/20/20 Page 5 of 19
alibi witness and an affidavit testifying the defendant was not present at the scene of the offenses

at the date and time in question and was instead with the witness (Timothy Little); evidence

insufficient to prove case beyond a reasonable doubt.” (Doc. No. 11-11, pp. 1-4.) Plaintiff

subsequently filed the instant action against Harrison and the Monroe Police Department.

                                  II.     STANDARD OF REVIEW

       Summary judgment is appropriate “if the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.” Hupp v. Cook, 931

F.3d 307, 317 (4th Cir. 2019) (quoting Fed. R. Civ. P. 56(a)). “A dispute is genuine if ‘a reasonable

jury could return a verdict for the nonmoving party.’” Libertarian Party of Va. v. Judd, 718 F.3d

308, 313 (4th Cir. 2013) (quoting Dulaney v. Packaging Corp. of Am., 673 F.3d 323, 330 (4th Cir.

2012)). “A fact is material if it ‘might affect the outcome of the suit under the governing law.’”

Libertarian Party of Va., 718 F.3d at 313 (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986)). “[T]he nonmoving party must rely on more than

conclusory allegations, mere speculation, the building of one inference upon another, or the mere

existence of a scintilla of evidence.” Dash v. Mayweather, 731 F.3d 303, 311 (4th Cir. 2013)

(citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252, 106 S.Ct. 2505, 91 L.Ed.2d 202

(1986); Stone v. Liberty Mut. Ins. Co., 105 F.3d 188, 191 (4th Cir. 1997)). “If there are genuine

issues of material fact, a court should not weigh the evidence. But where the record taken as a

whole could not lead a rational trier of fact to find for the non-moving party, disposition by

summary judgment is appropriate.” Perkins v. Int’l Paper Co., 936 F.3d 196, 205 (4th Cir. 2019)

(citations and quotations omitted).

                                         III.   ANALYSIS

A.     Plaintiff’s Claim under 42 U.S.C. § 1983 for violation of the Fourth Amendment



                                                 6

     Case 3:19-cv-00366-FDW-DSC Document 22 Filed 10/20/20 Page 6 of 19
       The Court begins its analysis with Plaintiff’s only claim under federal law: Count Two,

which asserts a claim pursuant to 42 U.S.C. § 1983 for Harrison’s unreasonable seizure of her

person in violation of the Fourth Amendment of the United States Constitution.

       “[A]llegations that an arrest made pursuant to a warrant was not supported by
       probable cause, or claims seeking damages for the period after legal process
       issued”—e.g., post-indictment or arraignment—are considered a § 1983 malicious
       prosecution claim. Brooks v. City of Winston-Salem, 85 F.3d 178, 182 (4th Cir.
       1996). Such a claim “is properly understood as a Fourth Amendment claim for
       unreasonable seizure which incorporates certain elements of the common law tort.”
       Evans v. Chalmers, 703 F.3d 636, 647 (4th Cir. 2012) (quoting Lambert v.
       Williams, 223 F.3d 257, 261 (4th Cir. 2000)). To succeed, a plaintiff must show
       that “the defendant (1) caused (2) a seizure of the plaintiff pursuant to legal process
       unsupported by probable cause, and (3) criminal proceedings terminated in [the]
       plaintiff's favor.” Id.

Humbert v. Mayor & City Council of Baltimore City, 866 F.3d 546, 555 (4th Cir. 2017), as

amended (Aug. 22, 2017); see also Hupp v. Cook, 931 F.3d 307, 323–24 (4th Cir. 2019).

   1. Probable Cause

       Here, the parties do not contest the first or third elements, and thus, summary judgment

hinges on the second element: whether probable cause existed to arrest Plaintiff. The Fourth

Circuit has explained:

       “Probable cause is determined by a ‘totality-of-the-circumstances’ approach.”
       Smith v. Munday, 848 F.3d 248, 253 (4th Cir. 2017) (citing Illinois v. Gates, 462
       U.S. 213, 230, 103 S.Ct. 2317, 76 L.Ed.2d 527 (1983)). The inquiry “turns on two
       factors: ‘the suspect’s conduct as known to the officer, and the contours of the
       offense thought to be committed by that conduct.’” Id. (quoting Graham v. Gagnon,
       831 F.3d 176, 184 (4th Cir. 2016)). While we look to the information available to
       the officer on the scene at the time, we apply an objective test to determine whether
       a reasonably prudent officer with that information would have thought that probable
       cause existed for the arrest. Graham, 831 F.3d at 185. Evidence sufficient to secure
       a conviction is not required, but probable cause exists only if there is sufficient
       evidence on which a reasonable officer at the time could have believed that
       probable cause existed for the arrest. Wong Sun v. United States, 371 U.S. 471,
       479, 83 S.Ct. 407, 9 L.Ed.2d 441 (1963).




                                                 7

     Case 3:19-cv-00366-FDW-DSC Document 22 Filed 10/20/20 Page 7 of 19
Hupp v. Cook, 931 F.3d 307, 318 (4th Cir. 2019). “Because probable cause deals with probabilities

and depends on the totality of the circumstances, it is a fluid concept that is not readily, or even

usefully, reduced to a neat set of legal rules. It is a practical, nontechnical conception that

addresses the factual and practical considerations of everyday life on which reasonable and prudent

men, not legal technicians, act.” Barrett v. Pae Gov't Servs., Inc., No. 19-1394, 2020 WL 5523552,

at *8 (4th Cir. Sept. 15, 2020) (citations and quotations omitted). As the Supreme Court recently

explained, probable cause “requires only a probability or substantial chance of criminal activity,

not an actual showing of such activity. Probable cause is not a high bar.” D.C. v. Wesby, 138 S.

Ct. 577, 586, 199 L. Ed. 2d 453 (2018) (internal citations and quotations omitted).

        By law, “an indictment, fair upon its face, returned by a properly constituted grand jury,

conclusively determines the existence of probable cause.” Smith v. Munday, 848 F.3d 248, 255

(4th Cir. 2017) (quoting Durham v. Horner, 690 F.3d 183, 189 (4th Cir. 2012) (quoting Gerstein

v. Pugh, 420 U.S. 103, 117 n.19, 95 S.Ct. 854, 43 L.Ed.2d 54 (1975))). Here, a grand jury

ultimately returned indictments charging Plaintiff with the offenses for which she was arrested

pursuant to the warrant issued by the magistrate based on Harrison’s testimony. “Notwithstanding

the conclusive effect of the indictments, our precedents instruct that a grand jury's decision to

indict will not shield a police officer who deliberately supplied misleading information that

influenced the decision.” Durham, 690 F.3d at 189 (citations omitted).

        Here, Plaintiff contends Harrison supplied misleading and incomplete information in

obtaining the arrest warrant. Therefore, the subsequent issuance of the grand jury indictment

against Plaintiff is not dispositive.

        A party challenging the veracity of a warrant application must show that the
        officer(s) deliberately or with a “reckless disregard for the truth” made material
        false statements in the warrant application, Franks v. Delaware, 438 U.S. 154, 171,
        98 S.Ct. 2674, 57 L.Ed.2d 667 (1978), or omitted from that application “material

                                                 8

      Case 3:19-cv-00366-FDW-DSC Document 22 Filed 10/20/20 Page 8 of 19
       facts with the intent to make, or with reckless disregard of whether they thereby
       made, the [application] misleading,” United States v. Colkley, 899 F.2d 297, 300
       (4th Cir. 1990) (citation omitted). Reckless disregard can be evidenced by an officer
       acting “with a high degree of awareness of [a statement's] probable falsity,”
       meaning that “when viewing all the evidence, the affiant must have entertained
       serious doubts as to the truth of his statements or had obvious reasons to doubt the
       accuracy of the information he reported.” Miller, 475 F.3d at 627 (quoting Wilson
       v. Russo, 212 F.3d 781, 788 (3d Cir. 2000)). Omissions are made with reckless
       disregard when the evidence demonstrates that a police officer “failed to inform the
       judicial officer of facts [he] knew would negate probable cause.” Id. (quoting
       Beauchamp v. City of Noblesville, Inc., 320 F.3d 733, 743 (7th Cir. 2003)).

       Moreover, a plaintiff must demonstrate that the false statement or omission is
       material, “that is, ‘necessary to the [neutral and disinterested magistrate's] finding
       of probable cause.’” Id. at 628 (quoting Franks, 438 U.S. at 156, 98 S.Ct. 2674). To
       determine materiality, the Court must “excise the offending inaccuracies and insert
       the facts recklessly omitted, and then determine whether or not the corrected
       warrant affidavit would establish probable cause.” Id. (quoting Wilson, 212 F.3d at
       789).

Humbert, 866 F.3d at 556.

       Thus, the first issue for this Court is whether Harrison had sufficient knowledge on which

he could reasonably believe probable cause existed to support the warrant. The undisputed

evidence before this Court demonstrates Harrison’s knowledge was sufficient to establish probable

cause. After interviewing the victim and working with Target staff to obtain surveillance footage,

Harrison’s was able to obtain an image of the suspect. The image showed the suspect loading

items purchased with victim’s credit cards being loaded into a white SUV. When Harrison

presented the images to three Hospital employees during three separate interviews, each employee

identified the person in the image as a former Hospital employee named “Moe,” which one

employee is a nickname for Plaintiff. After one employee showed Harrison Plaintiff’s purported

Facebook profile image, Harrison concluded the glasses in that photo appeared very similar to the

glasses worn by the suspect in the Target video. Furthermore, surveillance footage from the

Bojangles drive-through lane, where Plaintiff indicates she visited, showed a white SUV Harrison



                                                 9

     Case 3:19-cv-00366-FDW-DSC Document 22 Filed 10/20/20 Page 9 of 19
believed to be similar to the white SUV that he observed in the Target surveillance footage.

Harrison’s investigation also included a statement from a Hospital employee indicating Plaintiff

sometimes drove a white SUV. Therefore, given that Harrison’s investigation: 1) reasonably

connected Plaintiff to the suspect in the Target surveillance footage; 2) reasonably connected

Plaintiff to the white SUV observed in both the Target and Bojangles surveillance footage; and 3)

reasonably demonstrated Plaintiff’s familiarity of the location inside the Hospital where the

larceny occurred, the Court concludes Harrison possessed sufficient information to establish

probable cause to issue the arrest warrant.

   2. Failure to Investigate and Omission of Material Facts

       As to the reasonableness of Harrison’s belief that probable cause existed, Plaintiff does not

contend nor does any evidence purport to show Harrison made any false statements to the

magistrate in seeking the application for an arrest warrant. Instead, Plaintiff argues probable cause

did not exist because of the “unreasonableness” of Harrison’s failure to investigate “readily

available” exculpatory evidence and his deliberate or reckless omission of material facts by failing

to present the magistrate with Plaintiff’s alibi when seeking the arrest warrant.

       In Clipper v. Takoma Park, Md, the Fourth Circuit cautioned that a police officer’s failure

to pursue potentially exculpatory evidence can be actionable but is not outcome determinative on

the issue of whether a warrant lacks probable cause. 876 F.2d 17, 19 (4th Cir. 1989). In Clipper,

the court affirmed a jury verdict in favor of the plaintiff on his § 1983 claim for a Fourth

Amendment violation against officers where the jury considered evidence that officers failed to

“pursue[] evidence they might have obtained from individuals who would have told them that the

suspect could not have robbed the bank because he was at another place at the time of the robbery.”

Id. at 20. In rejecting a per se ruling for an officer’s failure to pursue exculpatory evidence, the



                                                 10

     Case 3:19-cv-00366-FDW-DSC Document 22 Filed 10/20/20 Page 10 of 19
court explained the “omission was not, in itself, sufficient to negate probable cause,” and instead

was just one factor to consider, along with the other speculative information and investigative

instincts that supported the jury verdict. Id. The Fourth Circuit has routinely recognized that an

officer’s failure to pursue a potentially exculpatory lead—standing alone—is not determinative:

       Although an officer may not disregard readily available exculpatory evidence of
       which he is aware, the failure to pursue a potentially exculpatory lead is not
       sufficient to negate probable cause. Smith v. Reddy, 101 F.3d 351, 357 (4th
       Cir.1996) (citing Torchinsky v. Siwinski, 942 F.2d 257, 264 (4th Cir.1991)).
       Reasonable law enforcement officers are not required to “exhaust every potentially
       exculpatory lead or resolve every doubt about a suspect's guilt before probable
       cause is established.” Torchinsky, 942 F.2d at 264 (citing Krause v. Bennett, 887
       F.2d 362, 371 (2d Cir.1989) (“[P]robable cause does not require an officer to be
       certain that subsequent prosecution of the arrestee will be successful.”)).

Wadkins v. Arnold, 214 F.3d 535, 541 (4th Cir. 2000); see also McNulty v. Prince Georges Cty.,

Md., 986 F.2d 1414 (4th Cir. 1993) (recognizing “the decision not to pursue given investigative

leads is but one of the circumstances we will consider in determining the reasonableness of an

officer's decision to obtain an arrest warrant. The weight of such circumstances will, of course,

vary widely depending on the nature of the leads.”).

       Here, Harrison’s failure to contact Plaintiff’s friend to verify her alibi or to visit the

Rainbow store or BP to confirm the receipts Plaintiff presented to Harrison are insufficient, as a

matter of law, to negate the probable cause found by the magistrate in issuing the arrest warrant.

As explained above, the evidence before this Court demonstrates Harrison possessed sufficient

knowledge to establish probable cause. While Harrison was unable to observe or track down the

license plate tags of the white SUVs in the two different surveillance images and conclusively

match the two vehicles or determine their ownership, this alone fails to negate the probable cause

here. Similarly, Harrison’s decision to not confirm Plaintiff’s alibi with her friend, who was only

with Plaintiff during the Bojangles drop off and pick up, is also insufficient to negate the probable



                                                 11

     Case 3:19-cv-00366-FDW-DSC Document 22 Filed 10/20/20 Page 11 of 19
cause here. (See Doc. No. 11-2, p. 62.) Finally, as to Plaintiff’s alibi regarding multiple stops,

the Court finds Harrison’s failure to confirm this portion of her alibi likewise does not negate

probable cause. Plaintiff provided receipts related to stores she visited, and Harrison could not

have identified “witnesses” to Plaintiff’s purported visit to two Army Surplus stores that did not

exist. Accordingly, the Court rejects Plaintiff’s argument that Harrison’s failure to pursue

potentially exculpatory evidence negates probable cause under the facts known the Harrison.

         Next, the Court turns to Plaintiff’s arguments regarding Harrison’s omissions before the

magistrate judge in seeking the arrest warrant. Taking the evidence in the light most favorable to

Plaintiff, the Court presumes without deciding that Harrison failed to inform the magistrate of

Plaintiff’s alibi and other evidence, including receipts, to support her alibi for the morning of

December 23, 2016.2 Such failure to present Plaintiff’s alibi does not per se negate the probable

cause for the warrant. See Gomez v. Atkins, 296 F.3d 253, 264 (4th Cir. 2002) (“A reasonable

officer, however, [is] not obliged to credit [the suspect’s] exculpatory story.”).

         [Where a] malicious prosecution claim is based on the Fourth Amendment's right
         to be free from unreasonable seizure, our inquiry is not limited to the validity of the
         warrant application; [a plaintiff] must show that the legal process instituted against
         him was without probable cause. See Graves v. Mahoning County, 821 F.3d 772,
         775 (6th Cir. 2016) (stating that a plaintiff “may not prevail merely by showing that
         they were arrested with a defective warrant; they must show that they were
         unreasonably seized”); see also Owens v. Balt. City State's Attorneys Office, 767
         F.3d 379, 390 (4th Cir. 2014) (“Malicious prosecution redresses injuries a plaintiff
         sustains as a result of a defendant's improper initiation or maintenance of formal
         proceedings against him.”).




2
  The Court notes the evidence before the Court indicates this fact is disputed, specifically what information
Harrison provided to the magistrate. His deposition indicates he could not recall if he included Plaintiff’s purported
alibi (Doc. No. 11-2, p. 48), while his affidavit indicates he informed the magistrate that Plaintiff contended she took
a friend to and from Bojangles during the time the crime occurred (Doc. No. 8-1, p. 5). For purposes of summary
judgment, the Court takes the evidence in the light most favorable to Plaintiff – that is, Harrison did not provide the
magistrate with information or evidence regarding Plaintiff’s purported alibi.

                                                          12

      Case 3:19-cv-00366-FDW-DSC Document 22 Filed 10/20/20 Page 12 of 19
Humbert v. Mayor & City Council of Baltimore City, 866 F.3d 546, 559 (4th Cir. 2017), as

amended (Aug. 22, 2017). As the Court already explained above, Harrison possessed adequate

knowledge to constitute probable cause to support Plaintiff’s arrest.

         Plaintiff also argues Harrison omitted Plaintiff’s vehicle registration history in his

presentation to the magistrate and this information – which Harrison knew – was material in

showing Plaintiff did not have a white SUV registered in her name. However, officers applying

for a warrant are not required to include all information gathered from an investigation or every

piece of exculpatory information.

         An affiant cannot be expected to include in an affidavit every piece of information
         gathered in the course of an investigation. However, every decision not to include
         certain information in the affidavit is “intentional” insofar as it is made knowingly.
         If . . . this type of “intentional” omission is all that Franks requires, the Franks intent
         prerequisite would be satisfied in almost every case.

         Franks clearly requires defendants to allege more than “intentional” omission in
         this weak sense. “The mere fact that the affiant did not list every conceivable
         conclusion does not taint the validity of the affidavit.” United States v. Burnes, 816
         F.2d 1354, 1358 (9th Cir. 1987). Franks protects against omissions that are
         designed to mislead, or that are made in reckless disregard of whether they would
         mislead, the magistrate. See Reivich, 793 F.2d at 961. To obtain a Franks hearing
         the defendant must show that the omission is the product of a “deliberate falsehood
         or of reckless disregard for the truth.” Franks, 438 U.S. at 171, 98 S.Ct. at 2684.
         “[M]ere[ ] negligen[ce] in . . . recording the facts relevant to a probable-cause
         determination” is not enough. Id. at 170, 98 S.Ct. at 2683.

United States v. Colkley, 899 F.2d 297, 300–01 (4th Cir. 1990) (emphasis in original).3 The Fourth

Circuit has explained what is required to demonstrate reckless disregard:


3
  In Colkley, the Fourth Circuit concluded the defendant failed to show the officer intentionally misled the
magistrate when he applied for a warrant and omitted information from his affidavit. In that case, the officer did not
include information that six eyewitnesses were unable to identify the defendant in a photo lineup. The officer relied
on a height description from one witness but did not include contradictory information obtained from another
witness stating the assailant was shorter than the defendant. The Fourth Circuit rejected the plaintiff’s argument that
the Fourth Amendment requires an affiant to include all potentially exculpatory evidence, noting such a requirement
would severely disrupt the warrant process. The court explained, “The rule would place an extraordinary burden on
law enforcement officers, who might have to follow up and include in a warrant affidavit every hunch and detail of
an investigation in the futile attempt to prove the negative proposition that no potentially exculpatory evidence had


                                                          13

      Case 3:19-cv-00366-FDW-DSC Document 22 Filed 10/20/20 Page 13 of 19
         “Reckless disregard” can be established by evidence that an officer acted with a
         high degree of awareness of [a statement's] probable falsity, that is, when viewing
         all the evidence, the affiant must have entertained serious doubts as to the truth of
         his statements or had obvious reasons to doubt the accuracy of the information he
         reported. With respect to omissions, “reckless disregard” can be established by
         evidence that a police officer failed to inform the judicial officer of facts [he] knew
         would negate probable cause.

Miller v. Prince George's Cty., MD, 475 F.3d 621, 627–28 (4th Cir. 2007) (quotations and citations

omitted). As Franks instructed, a plaintiff cannot rest their basis for a constitutional violation on

an officer’s negligence or innocent mistake. 438 U.S. at 171, 98 S.Ct. 2674.

         Here, Plaintiff has made no showing, nor has she forecast any evidence, that Harrison

possessed the requisite intent to mislead the magistrate by omitting exculpatory evidence in

seeking the arrest warrant. Instead, Plaintiff’s arguments hinge on speculation and conjecture,

asserting that a jury could infer the requisite intent or recklessness from the mere fact Harrison

omitted her asserted innocence, including her purported alibi and vehicle registration. Plaintiff

fails to indicate any legal authority that supports drawing an inference of mal intent based solely

on the fact an officer omitted potentially exculpatory evidence during a probable cause hearing.

Absent case law to support this argument, the Court declines to create it under this record. See

Norton v. Tabron, 727 F. App'x 762, 765 (4th Cir. 2018) (affirming summary judgment where the

plaintiff failed to adduce any evidence to support his bare assertions that the officers lied to the

prosecutor, magistrate, or grand jury”). Nothing shows Harrison entertained any doubt as to the

truth of his statements to the magistrate, and no evidence before this Court shows Harrison had

obvious reasons to doubt the accurate of the information he reported. To the contrary, the record




been excluded. It would perforce result in perniciously prolix affidavits that would distract police officers from more
important duties and render the magistrate's determination of probable cause unnecessarily burdensome. In addition,
a broad duty of inclusion would turn every arrest or search into a warrant contest. Such consequences would, in turn,
discourage reliance on warrants, a result the Supreme Court has stated should be avoided in shaping Fourth
Amendment doctrine.” Colkley, 899 F.2d at 303.

                                                          14

      Case 3:19-cv-00366-FDW-DSC Document 22 Filed 10/20/20 Page 14 of 19
does not create any question of fact, as it is devoid of any evidence that Harrison misled the

magistrate, either intentionally or recklessly.

       Where a plaintiff alleges an officer has omitted material facts, the law makes clear that the

plaintiff must also establish that but for such omission, there would have been no probable cause.

       Franks requires that the omissions be necessary to the neutral and disinterested
       magistrate's finding of probable cause. Evans v. Chalmers, 703 F.3d 636, 650 (4th
       Cir. 2012) (quoting Miller, 475 F.3d at 628). The omission “must be such that its
       inclusion in the affidavit would defeat probable cause for arrest.” United States v.
       Colkley, 899 F.2d 297, 301 (4th Cir. 1990). The court must insert the facts
       recklessly omitted and determine whether or not the “corrected” warrant affidavit
       would establish probable cause. Miller, 475 F.3d at 628. If the “corrected” warrant
       affidavit establishes probable cause, the omissions do not amount to a constitutional
       violation. Id.

Osborne v. Georgiades, 679 F. App'x 234, 239 (4th Cir. 2017). Taking the evidence undisputedly

presented to the magistrate judge here and adding in the evidence regarding Plaintiff’s alibi,

including the receipts, the Court finds these omissions do not negate probable cause. In doing so,

the Court considers materials Plaintiff has submitted in her motion for judicial notice, including

mileage and estimated travel times on the day of the incident, all of which were prepared by

Plaintiff’s counsel for purposes of this summary judgment motion. (See Doc. No. 15 and exhibits

thereto). While the timing of Plaintiff’s travels and whereabouts might raise reasonable doubt at

trial as to whether Plaintiff committed the offense, nothing in the record indicates this evidence

contradicts the evidence presented to the magistrate or negates the finding of probable cause. As

explained above, sufficient facts within Harrison’s knowledge establish probable cause, including:

1) the testimony from three Hospital employees who separately identified “Moe” as the person in

the Target footage who had used the victim’s credit card; 2) one of the Hospital employees

indicated “Moe” to be Plaintiff and showed Harrison a Facebook profile picture of Plaintiff; 3) a

statement from one of the Hospital employees stating that “Moe” sometimes drove a white SUV;



                                                  15

     Case 3:19-cv-00366-FDW-DSC Document 22 Filed 10/20/20 Page 15 of 19
4) the video surveillance from both Bojangles and Target showing a white SUV; 5) Harrison’s

observation of the similarity of the glasses worn by the woman in the Facebook profile picture of

“Moe” and the woman in the Target images; 6) Plaintiff’s former employment with the Hospital

and knowledge of the facility; 7) Plaintiff’s recent visit to the Hospital a week prior to the incident;

8) Harrison’s knowledge that Plaintiff spent significant time in her car alone on the morning of the

incident; and 9) the gap in time during which Plaintiff’s friend and purported alibi witness was not

with her on the morning of the incident. Thus, even if Harrison had informed the magistrate of

Plaintiff’s alleged travels throughout the morning of the incident to various businesses and the

travel times between each stop, probable cause would still have existed to support issuance of the

arrest warrant.

   3. Qualified Immunity

       Because probable cause exists, Plaintiff cannot establish a Fourth Amendment violation.

See Quarles v. Weeks, 815 Fed. Appx. 735, 738 (2020) (citation omitted) (holding that “because

[the plaintiff’s] arrest was supported by probable cause, and did not violate [the plaintiff’s] Fourth

Amendment Rights, [the officer] was entitled to qualified immunity”). However, even if probable

cause was lacking, the Court finds that under the record in this case and applicable law, Harrison

is entitled to qualified immunity. “Even if the existence of probable cause were a close question,

the qualified immunity standard gives ample room for mistaken judgments.” Durham, 690 F.3d

at 189 (internal quotation omitted).

       Qualified immunity shields government officials from liability in a § 1983 suit as
       long as their conduct has not violated “clearly established statutory or constitutional
       rights of which a reasonable person would have known.” Harlow v. Fitzgerald, 457
       U.S. 800, 818, 102 S.Ct. 2727, 73 L.Ed.2d 396 (1982). To determine whether an
       officer is entitled to qualified immunity, the court must examine (1) whether the
       facts illustrate that the officer violated the plaintiff's constitutional right to be free
       from unreasonable seizures, and (2) whether the right was clearly established at the
       time of the alleged event such that “a reasonable officer would have understood

                                                  16

     Case 3:19-cv-00366-FDW-DSC Document 22 Filed 10/20/20 Page 16 of 19
       that his conduct violated the asserted right.” Miller v. Prince George's County, 475
       F.3d 621, 627 (4th Cir. 2007) (quoting Saucier v. Katz, 533 U.S. 194, 201–02, 121
       S.Ct. 2151, 150 L.Ed.2d 272 (2001)). The answer to both questions must be in the
       affirmative to defeat the officer's entitlement to immunity. Id.

Humbert v. Mayor & City Council of Baltimore City, 866 F.3d 546, 555 (4th Cir. 2017), as

amended (Aug. 22, 2017).

       In our assessment of whether Atkins is entitled to qualified immunity, however, the
       question is not whether there actually was probable cause for the murder warrant
       against Isidro, but whether an objective law officer could reasonably have believed
       probable cause to exist. Torchinsky v. Siwinski, 942 F.2d 257, 260 (4th Cir. 1991).
       As the Supreme Court stated in Malley v. Briggs, “[o]nly where the warrant
       application is so lacking in indicia of probable cause as to render official belief in
       its existence unreasonable will the shield of immunity be lost.” (citations omitted).
       475 U.S. at 344–45, 106 S.Ct. 1092. In Anderson v. Creighton, the Court set forth
       the underlying rationale for this favorable standard, observing that “[i]t is inevitable
       that law enforcement officials will in some cases reasonably but mistakenly
       conclude that probable cause is present, and . . . like other officials who act in ways
       they reasonably believe to be lawful[,] [they] should not be held personally liable.”
       483 U.S. 635, 641, 107 S.Ct. 3034, 97 L.Ed.2d 523 (1987).

Gomez v. Atkins, 296 F.3d 253, 261–62 (4th Cir. 2002) (emphasis added).

       In considering this threshold question regarding what a reasonable officer could have

believed, the uncontroverted evidence before this Court indicates a reasonable officer could have

believed probable cause to exist. Despite Plaintiff’s protested innocence and purported alibi, the

evidence reasonably connects Plaintiff to the larceny and subsequent use of the victim’s credit

cards. As stated above, nothing in this record indicates Harrison had any reason to doubt the truth

of the information presented to the magistrate. Plaintiff has failed to present a forecast of evidence

from which a reasonably jury could conclude Harrison deliberately or recklessly withheld material

information in order to obtain an arrest warrant for Plaintiff in the absence of probable cause.

Harrison acted reasonably in investigating the crime, and any deficiencies in the evidence or

investigation were not so glaring as to deny Harrison the protection of qualified immunity. Smith

v. Ray, 781 F.3d 95, 100 (4th Cir. 2015) (recognizing that qualified immunity “gives government

                                                 17

     Case 3:19-cv-00366-FDW-DSC Document 22 Filed 10/20/20 Page 17 of 19
officials breathing room to make reasonable but mistaken judgments, and protects all but the

plainly incompetent or those who knowingly violate the law” (internal quotation marks omitted));

see also Norton, 727 F. App'x at 765. For these reasons, summary judgment for Harrison is

appropriate.

B.     Plaintiff’s Claim for Malicious Prosecution against Harrison

       Turning to Plaintiff’s state law claim for malicious prosecution, the existence of probable

cause to arrest Plaintiff renders her malicious prosecution claim meritless. To establish a claim for

malicious prosecution under North Carolina law, a plaintiff must show that the defendant caused

a criminal proceeding against the plaintiff without probable cause and with malice, and that the

prosecution terminated in the plaintiff's favor. See Evans v. Chalmers, 703 F.3d 636, 657 (4th Cir.

2012). In determining whether probable cause exists, the North Carolina Supreme Court employs

the same totality of the circumstances test utilized in a Fourth Amendment probable cause analysis.

State v. Allman, 794 S.E.2d 301, 303 (N.C. 2016). Under North Carolina law, the issuance of an

arrest warrant or indictment does not bar malicious prosecution claims as a matter of law. See

Turner v. Thomas, 794 S.E.2d 439, 445 (N.C. 2016); Johnson v. Whittington, 255 S.E.2d 588, 590

(N.C. Ct. App. 1979). However, because Plaintiff’s arrest was supported by probable cause, and

she cannot establish that Harrison acted with malice when obtaining the arrest warrant, summary

judgment is appropriate. See also Quarles, 815 F. App'x at 738.

C.     Plaintiff’s Claim for Negligence Against Harrison and City of Monroe

       Defendants argue Plaintiff’s negligence claims against Harrison and the City of Monroe

also fail because probable cause existed. In response, Plaintiff reasserts her arguments above,

specifically that Harrison failed to investigate Plaintiff’s exculpatory evidence, presented

“speculative” grounds for probable cause, and – in doing so – acted deliberately or recklessly. The



                                                 18

     Case 3:19-cv-00366-FDW-DSC Document 22 Filed 10/20/20 Page 18 of 19
Court has already rejected these arguments. As the North Carolina Supreme Court has recognized,

a claim that a police officer’s investigation was negligently conducted fails if the officer

nonetheless had probable cause for arrest. Best v. Duke University, 448 S.E.2d 506, 512 (N.C.

1994) (plaintiff could not “present sufficient evidence of negligent conduct” where “probable

cause existed as a matter of law for plaintiff’s arrest”). Plaintiff has failed to forecast any evidence

sufficient for a reasonable jury to find in her favor on her negligence claims.

                                          IV.     CONCLUSION

        In short, the undisputed forecast of evidence establishes probable cause for Plaintiff's

arrest. Further, Plaintiff has failed to present a forecast of evidence from which a reasonable jury

could conclude that the Harrison deliberately or recklessly withheld material information in order

to obtain an arrest warrant for Plaintiff in the absence of probable cause. As such, Plaintiff cannot

establish that her arrest was “pursuant to legal process that was not supported by probable cause.”

Durham, 690 F.3d at 190. For these reasons, Harrison is also entitled to qualified immunity with

respect to Plaintiff's § 1983 claim. Because there was, as a matter of law, sufficient probable cause

for the arrest, Plaintiff's state law claims under North Carolina law must also fail.

        IT IS THEREFORE ORDERED that Plaintiff’s Motion for Judicial Notice (Doc. No. 14)

and Defendant’s Motion for Summary Judgment (Doc. No. 8) are GRANTED. The Clerk is

respectfully directed to issue judgment in accordance with this Order and CLOSE THIS CASE.

        IT IS SO ORDERED.

                                          Signed: October 20, 2020




                                                  19

     Case 3:19-cv-00366-FDW-DSC Document 22 Filed 10/20/20 Page 19 of 19
